PAGE, Justice
(concurring).
I join Justice Meyer’s concurrence. I write separately because although I agree with the court that the State’s interests justify jurisdiction even without an express grant from Congress, I disagree with the court’s reliance on “rehabilitating the mentally ill,” In re Linehan (Linehan IV), 594 N.W.2d 867, 872 (Minn.1999), as an “exceptionally strong state interest” justifying the exercise of jurisdiction here, see California v. Cabazon Band of Mission Indians, 480 U.S. 202, 215, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987).
In light of the recent report released by the Office of the Legislative Auditor (OLA), it is disingenuous to claim that the State has a strong interest in rehabilitating sexually dangerous persons. See Office of the Legislative Auditor, State of Minnesota, Evaluation Report: Civil Commitment of Sex Offenders (2011).10 In fact, the OLA found that the Minnesota Sex Offender Program (MSOP) “is at the low end of the range of treatment hours considered to be best practices for sex offender civil commitment programs,” has “generally delivered less treatment than civil commitment programs in other states,” and should “provide more treatment hours.” Id. at 64-65. The report warns, “Civilly committed sex offenders retain certain civil rights, including the right to treatment. Without an adequate treatment program, Minnesota could face a legal challenge.” Id. at x. The State’s disinterest in rehabilitation is reinforced by the fact that “no sex offender has ever been discharged from MSOP.” Id. at 19.11
I agree that we have jurisdiction to commit appellants but, in light of the OLA’s findings, I cannot agree that Minnesota views the rehabilitation of sexually dangerous persons as an “exceptionally strong interest.” As a result, we should not rely on this as a basis for jurisdiction.12

. Available at http://www.auditor.leg.state. mn.us/ped/pedrep/ccso.pdf (last visited May 25, 2011).


. One offender was conditionally released. According to the OLA report, "[t]hat individual was returned to MSOP due to technical violations of his release conditions. He subsequently died while at an MSOP facility.” Id.


.I do not argue, as the court asserts, that the State’s interest is minimized because it has not accomplished its objective. Rather, the OLA's report suggests, and I conclude, that the State’s interest is minimized because the State's actions indicate that the State is not interested in rehabilitation.